Title: From Thomas Jefferson to James Barron, September 1780
From: Jefferson, Thomas
To: Barron, James



Sir
In Council Sepr. 1780.

As large quantities of provision are of necessity drawn from the western part of this state for the support of the army, and it is just that this burthen shou’d be borne equally by all, we think it necessary to extend the provision law to the islands within this state, lying between the middle of Chesapeake bay and the eastern shore, and hereby appoint you commissioner of the said law within those islands. We inclose you for your government a copy of the provision law and an extract from another act made in aid thereof. The provision you shall collect there more than sufficient for the use of our cruizers vessels you will deliver to the commissary for the time state[d?]. You are to transmit me from time to time returns of the quantities you take and lists of all certificates or receipts given by you specifying the name of the owner the price to be paid and date of the certificate.
I am sir, Your most obedient servant,

Th: Jefferson

